Citation Nr: 1309622	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  06-31 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for hallux valgus of the left foot, status post bunionectomy with residual arthritic changes and tiny subchondral cysts (hereinafter, "left foot disability") for the period of May 4, 2005 through September 1, 2009.

2.  Entitlement to an evaluation in excess of 20 percent for left foot disability for the period of January 1, 2010 through July 6, 2010.

3.  Entitlement to an evaluation in excess of 20 percent for left foot disability for the period of November 1, 2010 through October 1, 2012.

4.  Entitlement to an evaluation in excess of 30 percent for left foot disability for the period beginning January 1, 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran had active duty service from May 1992 to May 1997.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas in which the RO denied an evaluation in excess of 10 percent for the Veteran's left foot disability.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2010; a transcript of that hearing is associated with the claims file.

In July 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Following additional development of the claim, the AMC issued a June 2011 rating decision awarding an increased, 20 percent evaluation for the Veteran's left foot disability for the period of May 4, 2005 through September 1, 2009.  A temporary total 100 percent evaluation was assigned from September 2, 2009 through December 31, 2009 under 38 C.F.R. § 4.30 for the period following surgery necessitating convalescence; the AMC then reassigned the 20 percent evaluation beginning January 1, 2010.  

The AMC returned this appeal to the Board in July 2011.  Prior to any action by the Board, however, the RO issued an August 2011 rating decision awarding another temporary total 100 percent evaluation for the period of July 7, 2010 through October 31, 2010 under 38 C.F.R. § 4.30; a 10 percent evaluation was assigned beginning November 1, 2010.  

The Board ultimately concluded that additional development was needed with respect to the Veteran's increased evaluation claim and, in August 2011, remanded this appeal once again to the RO via the AMC, in Washington, DC.  In August 2012, the AMC issued a rating decision awarding an increased, 20 percent evaluation for the Veteran's left foot disability for the period of May 4, 2005 through September 1, 2009, of January 1, 2010 through July 6, 2010, and beginning November 1, 2010.  The rating decision noted that temporary total 100 percent evaluations were in effect from September 2, 2009 through December 31, 2009 and from July 7, 2010 through October 31, 2010.  The AMC acknowledged in its decision that it had previously awarded a 20 percent evaluation for the Veteran's left foot disability (i.e., in the aforementioned June 2011 rating decision), but noted that a technical error had prevented this award from being implemented.  A new rating decision was therefore issued to correct this problem.  

Following the August 2012 rating decision, the AMC issued an October 2012 rating decision granting a temporary total 100 percent evaluation for the period of October 2, 2012 to December 31, 2012.  A 30 percent evaluation was assigned beginning January 1, 2013.  

In view of the foregoing, the Board has recharacterized the issue(s) on appeal in order to comport with these rating decisions.  

The AMC returned the Veteran's case to the Board in November 2012 for further appellate review.  While the Board sincerely regrets further delaying this appeal, for reasons discussed below, it is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment reports, are relevant to this appeal and are not duplicative of the evidence in the paper claims file.  This evidence must be considered in any future adjudication(s). 


REMAND

The Board's review of the claims file reveals that further RO/AMC action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran in this case is seeking higher evaluation for his service-connected left foot disability.  According to pertinent rating criteria, the maximum allowable schedular evaluation for this disability is 30 percent, absent evidence of actual loss of use of the foot.  See 38 C.F.R. §§ 4.63 and 4.71a, Diagnostic Code 5284 (2012).  Higher evaluation may be warranted, however, on an extra-schedular basis if the schedular rating does not contemplate his level of disability and symptomatology and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b) (2012).  In such instance, the RO should refer the case to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.; see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Pertinent to the reasons for the current remand, the Board observes that the Veteran submitted additional evidence in support of his appeal following the issuance of the August 2012 supplemental statement of the case (SSOC).  Specifically, he provided a written statement indicating that his disability "presents an exceptional or unusual disability picture," a statement from his podiatrist regarding his post-operative residuals and their impact on his occupational functioning, and photographs of his feet.  This evidence, in the Board's opinion, raises the matter of whether the Veteran may be entitled to higher evaluation for his left foot disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) (West 2002).  

In this case, the RO/AMC has not considered section 3.321 in the matter of entitlement to higher evaluation for the Veteran's left foot disability.  Hence, to avoid any prejudice to the Veteran, a remand is necessary to allow the RO/AMC to consider the matter of an extra-schedular rating for this disability in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, the Board notes that evidence was received from the RO in January 2013, including a December 2010 VA examination of the left foot, private orthopedic treatment reports containing findings pertinent to the left foot, and VA treatment reports dated through October 2012.  Such evidence was either located in a temporary file at the RO or uploaded to Virtual VA in October 2012.  As such, it was not available to the AMC at the time of its August 2012 readjudication.  As the Board is precluded from considering this evidence in the first instance, a remand is required so that the RO/AMC may consider it in regard to the matters on appeal.  See 38 C.F.R. § 19.37 (2012).  

Finally, the Veteran is in receipt of separate, noncompensable evaluations for nerve impairment of the left lower extremity and post-operative scarring of the left foot, all awarded as secondary to his left foot disability.  Review of the record reveals that he filed a claim for increased evaluation of these disabilities in October 2012.  These claims have not yet been fully developed and/or adjudicated by the RO.  

Relevant to this appeal, VA regulations provide that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed (a.k.a. the 'Amputation Rule').  38 C.F.R. § 4.68 (2012).  Pursuant to this rule, amputation of the leg at a lower level, permitting prosthesis is entitled to no more than a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2012).  As noted above, the Veteran's left foot disability has been rated as 20 percent disabling beginning May 4, 2005, and 30 percent disabling beginning January 1, 2013.  

In view of the 'Amputation Rule,' the RO's action(s) regarding the Veteran's October 2012 increased rating claims may impact the outcome of the increased rating claim currently on appeal to the Board.  Furthermore, development of these claims may result in records relevant to the Veteran's left foot disability evaluation.  In recognition of such circumstance, prior to any RO/AMC readjudication of this appeal, the RO should develop and adjudicate the outstanding claims of entitlement to compensable evaluations for residual scarring of the left foot and nerve impairment of the left lower extremity.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, to ensure that the record before the RO/AMC is complete, action should be taken to obtain any evidence obtained in developing these claims (i.e., any temporary files located at the RO) prior to a readjudication.  

The RO/AMC should also obtain any relevant, outstanding VA treatment reports from the Austin, Texas and Temple VA Medical Center (VAMCs) since January 1, 2013.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Austin, Texas and Temple VAMCs, and any other VA medical facility that may have treated the Veteran, since January 1, 2013.  All records obtained should be associated with the claims file.  

2.  After completing the requested development, and any additional notification and/or development deemed warranted, readjudicate the matters on appeal with consideration of the following:

- In addition to considering whether higher schedular evaluation(s) may be assigned for the Veteran's left foot disability pursuant to 38 C.F.R. §§ 4.63, 4.68, and 4.71a, the RO/AMC's readjudication of this appeal must include consideration as to whether referral for an extra-schedular evaluation is warranted under 38 C.F.R. § 3.321(b).  

- Further, the RO/AMC's readjudication of this appeal should reflect consideration of any evidence received since the August 2012 SSOC including, but not limited to:
* Evidence submitted by the Veteran and received at the AMC in October 2012;
* Evidence contained within the temporary file that was received at the Board in January 2013; and,
* Any evidence obtained by the RO in developing the Veteran's October 2012 claims of entitlement to increased evaluations for left foot scarring and left lower extremity nerve impairment.  (Note: The claims file must document that any temporary folder(s) were requested and associated with the current record prior to any readjudication.)

- As noted above, the Veteran's October 2012 increased rating claims are inextricably intertwined with the matters on appeal.  Thus, prior to any readjudication of this appeal, the RO/AMC should ensure that the October 2012 claims of entitlement to compensable evaluations for residual scarring of the left foot and nerve impairment of the left lower extremity have been fully developed and adjudicated by the RO.  Any pertinent rating decision(s) should be associated with the claims file prior to returning this appeal to the Board, if appropriate.

3.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his authorized representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. §§ 3.321(b), 4.63, and 4.68), along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


